           Case 1:20-cv-02441-LJL Document 44 Filed 04/06/21 Page 1 of 1




New York Southern District
Pro Se Intake Unit
500 Pearl St.
New York, NY 10007



April 5, 2021

RE: Updated Address

Docket #: 20-CV-02441
          20-CV-04872
          20-CV-06507
          20-CV-08721
          20-CV-08722
          20-CV-08731
         20-CV-10563
         20-CV-10573
         21-CV-00301
         21-CV-00303

Good Evening,

Please update my address for each docket listed above as I have been transferred from Manhattan
Detention Center- 125 White St. New York, NY 10013 to North Infirmary Command- 15-00 Hazen St. East
Elmhurst, NY 11370 effective April 6,2021. Thank you!




Respectfully Submitted,

Gabino Genao- 1131700734

15-00 Hazen St.

East Elmhurst, NY 11370
